Case 1:18-cv-24359-JEM Document 19 Entered on FLSD Docket 11/20/2018 Page 1 of 8



                         UN ITED STATES DISTRICT COURT FOR THE
                              SOU TH ERN D ISTRICT O F FLO RID A
                                        M iam iDivision

                  C ase Num ber: 18-24359-CIV -M AR T1N EZ-O TA ZO -% Y ES

  SER GIO V EIGA and a11others sim ilarly situated
  under29U.S.C.216(b),
         Plaintiff,




  O C ELECTRICA L LLC , ZA IRON RO SERO ,
  CA RLO S GA RCIA ,

         D efendant.


                  O R D ER SET TIN G C IVIL TR IA L D A TE AN D PR ETR IA L
                 SCHEDULE.REOUIRING M EDIATION.AND REFERRING
                       CE RTA IN M O TIO N S TO M A G ISTR AT E JUD G E
         Trialisscheduled to com menceduring thetwo-week period beginningM onday,
  Septem ber 16,2019 at9:30 a.m .,beforeJoseE.M artinez,United StatesDistrictJudge,400N .
  M iam iAve.,Suite 10-1,M iam i,Florida33128.CalendarCallwillbeheld on Thursday,
  Septem bcr 12,2019 at 1:30 p-m .atthe sam e location.
         IT IS ORD ERED A N D A D JU D G ED as follow s:
                 N o pretrialconference shallbe held in this action unlessthe Courtdeterm inesthat
  a pretrialconference isnecessary. Should a pretrialconference be set,the com pliance deadlines
  assetforth in theremaindcrofthisOrdershallremain unaltered.
                 Every m otion tiled in this case shallbe accom panied by one proposed original
  order erantine the m otion. U nlessotherw ise specified by the Court,every m otion shallbe
  double-spaced in Tim esN ew Rom an 12 pointtypeface.
         3.      Counselanda11proselitigantsmustmeettoconferonthepreparation ofajoint
  pretrialstipulation,w hich m ustbe filed by the deadline setforth below . The stipulation shall
  conform toLocalRule 16.1(e)andincludeajoint,neutralsummaly oftheclaimsanddefensesin
  the case,notto exceed one shortparagraph perlitigantclaim ,to be read asan introduction for
Case 1:18-cv-24359-JEM Document 19 Entered on FLSD Docket 11/20/2018 Page 2 of 8



  voirdire exam ination.TheCourtwillnotacceptunilateralpretrialstipulations,and willstrike
  suasponteany such submissions.Should any ofthepartiesfailto cooperate in thepreparation of
  thejointpretrialstipulation,a11otherpartiesshallfileacertificationwiththeCourtstatingthe
  circum stances. Upon receiptofsuch certification,theCourtshallissue an orderrequiring the
  non-cooperatingpartyorpartiestoshow causewhysuchpartyorparties(andtheirrespective
  attorneys)havefailedtocomplywiththeCourt'sorder.
         4.     ThepartiesSHALL submitjointproposedjul'yinstructionsand/orproposed
  findingsoffactandconclusionsoflaw.
               a. Forcasesorclaimsthatwillbeheard byajury,thepartiesshallfilejoint
  proposedjuryinstructionsand ajointproposedverdictform in accordancewiththedeadlineset
  forthbelow.lnpreparingproposedjul'yinstructions,thepartiesshallutilizeasaguidethePattern
  Jury Instructions forCivilCasesapproved by the U nited StatesEleventh Circuit,including the
  Directionsto Counselcontainedtherein. Thepartiesshallsubm itaSINGLE,JOINT setof
  proposedjuryinstructionsand verdictfonu,though thepartiesneednotagreeontheproposed
  language ofeach orany instm ction orquestion on the verdictform . W here the parties do agree
  on aproposed instruction orquestion,thatinstruction orquestion shallbesetforth in TimesNew
  Roman 14pointtypeface.Instructionsandquestionsproposedonlybytheplaintiffts)towhich
  thedefendantts)objectshallbeitalicized.Instructionsandquestionsproposedonlythe
  defendantts)towhichtheplaintiffts)objectshallbebold-faccd.Eachjuryinstnlctionshallbe
  typedonaseparatesheetandmustbesupportedbycitationsofauthority.Eachdisputedjury
  instructionshallalsostatethelegalbasisfortheobjectionts)withcitationsto authority.A copy
  ofthejointproposedjuryinstructionsandverdictform in W ordperfectversion 12.0orW ord
  shallbe e-m ailed to Cham bers atthe tim e offiling.l The Courtexpects counselw illcooperate in
  goodfaith and in m ostcases,should beableto agree onthe generalorganization ofthe
  instructionsand verdictform ,standard instructions,and sim ilarroutineissues,thereby lim iting
  theCourt'sconsiderationto bonafdesubstantivedisputesrelatingtotheinstructionsandverdict
  form.Failuretocooperatein good faithand/orto submitproposedjuryinstructionsas

         lcounselmaycontactchambersat(305)523-5590toobtaintheappropriatee-mail
  address.
Case 1:18-cv-24359-JEM Document 19 Entered on FLSD Docket 11/20/2018 Page 3 of 8



  required by this order w illresultin appropriate sanctionsbeing im posed upon the
  offcnding party,including dism issalofclaim s or striking of defenses.
                b.      Forcasesorclaimsthatwillnotbeheardbyajury,each partyshallfile
  proposed findings offactand conclusions oflaw in accordance w ith the deadline setforth below .
  Proposed findingsoffactshallbe supported by citationsto the docum entaryevidence,if
  applicable. Conelusionsof1aw shallbe supported by citationsofauthority.Copiesofeach
  party'sproposcd findingsoffactand conclusionsof1aw in W ordperfectversion 12.0 orW ord
  shallbe e-m ailed to Cham bersatthe tim e offiling.z
         5.     Ifdeposition transcriptswillbeused attrialpursuantto FederalRule ofCivil
  Procedure32(a)(3)& (4),thepartiesshallcomplywiththefollowingguidelines:
               a. AtleastTW ENTY (20)DAYSin advanceofthebeginningofthetrial
  period,each party shallserve and file designations ofany deposition transcriptsthey intend to
  useattrial.AtleastFOURTEEN (14)DAYS inadvanceofthebeginningofthetrialperiod,an
  adversepartyshallserveand filetheircounter-designations,togetherwith anyobjectionstoa
  party'sdesignations.AtleastTEN (10)DAYS inadvanceofthebeginningofthetrialperiod,a
  partyshallserveandfileanyrebuttaldesignations,togetherwithany objectionsto anadverse
  party'scounter-designations.AtleastSEVEN (7)DAYS inadvanceofthebeginningofthetrial
  period,anadversepartyshallsel'veandfileanyobjectionstoaparty'srebuttaldesignations.
                b.      ln accordance with the deadline setforth below ,theparties shallprepare
  and JOINTLY FILE onetranscriptforeach depositionto be used during trial.Thepartiesshall
  editthe transeript,using a m ini-transcriptwhen available,to rem ove allirrclevant,extraneous
  and unnecessary pages. Each portion ofthe testim ony designated shallbe bracketed to indicate
  beginning and end. A notice offiling setting forth each party's designated testim ony by line and
  page,andsettingforthallobjections,shallbefiledwiththetranscript.lnadditiontolisting
  objectionsinthenoticeoffiling,theobjectionsshallalsobeindicatedinthemarginofthe
  transcript.Thepartiesmayeitherwritetheirobjectionsinthemargins,oruselogical



         zcounselmaycontactchambersat(305)523-5590toobtaintheappropriatee-mail
  address.
Case 1:18-cv-24359-JEM Document 19 Entered on FLSD Docket 11/20/2018 Page 4 of 8



  abbrcviationsthatwillbeapparenttotheCourtandotherparties(forexample$$H''forhearsay).
  lfthe partiesuse abbreviations,the notice offiling m ustinclude a key forthe Court'sreference.
                         A courtesy copy ofthenoticeand transcriptshallbe delivered to chambers
  atthetime offiling. Each party shallmark thecourtesy copy ofthetranscriptwith a different
  color ink orhighlighterto identify itsdesignated portionsofthe transcript.
         6.      A llexhibitsm ustbe pre-m arked. The Plaintiff s exhibits shallbe m arked
  numerically. Defendant'sexhibitsshallbemarked alphabetically.lfthereare alargenum berof
  exhibits,thepartiesmayfileamotiontodesignateallexhibitsnumerically(e.g.,Plaintiffs
  exhibits1-99andDefendantsexhibits100-200).A typewrittenexhibitlistsetting forth the
  num ber,orletter,and description ofeach exhibitm ustbe subm itted atthe tim e oftrial. The
  partiesshallsubm itsaid exhibitliston Form AO 187,which isavailablefrom theClerk'soffice.
                 A m otion forcontinuance,like a m otion for extension oftim e,shallnotstay or
  affectany otherdeadlines.3 Unlessan em ergency situation arises,am otion forcontinuancewill
  notbeconsideredunlessitisfiledatleastTW ENTY (20)DAYSpriortothedateon whichthe
  trialealendarisseheduledto com mence.A continuanceofthetrialdatew illbe granted only
  on a show ing ofcom pelling circum stances.
         8.     The follow ing tim etable shallgovel'n the pretrialproceduresin thiscase. This
  schedule shallnotbe m odified absentcom pelling circum stances. A llm otions for an
  enlargem entoftim e for discoverv and relating to dispositive m otions m ust includc a
  statem entas to w hether the requested extension w illaffectthe trialdate or any other
  deadline setforth in this tim etable. Failure to include such a statem entm ay be grounds for
  denialofthe m otion.


         5-9-2019        Partiesmustjoinanyadditionalparties,filemotionstoamendthe
                         com plaint,and file m otionsforclass certification.

         5-20-2019       Parties shallexchange expertw itness sum m ariesand reports.




         3'
          rhe deadline isonly affected ifand when an Orderisissued granting the m otion.
Case 1:18-cv-24359-JEM Document 19 Entered on FLSD Docket 11/20/2018 Page 5 of 8



         5-29-2019       Partiesshallexchangewritten listscontaining the nam esand addressesof
                         a11witnessesintended tobecalled attrialand onlythosewitnesseslisted
                         shallbepermittedto testify.

         6-10-2019       Partiesshallexchange rebuttalexpertw itness sum m aries and reports.

         N ote:          These provisionspertaining to expertwitnessesdo notapply to treating
                         physicians,psychologistsorotherhealth providers.

         6-28-2019       A m ediatormustbe selected.

         7-3-2019        A11discovery,including expertdiscovery,shallbecompleted.

         7-8-2019        A11Daubert,summalyjudgment,andotherdispositivemotionsmustbe
                         filed.

         N ote:          In the eventthatthere are any unresolved discovery m otions pending
                         fifteen dayspriorto this date,the m oving party shallim m ediately advise
                         theCourtofal1such unresolvedm otionstogetherwith theirstatus.

         8-7-2019        M ediation shallbe com pleted.

         8-19-2019       Allpretrialm otionsand mem oranda oflaw,4such asmotionsin limine,
                         mustbefiled.

         8-27-2019       JointPretrialStipulation and deposition designationsm ustbefiled.The
                         deadlinesforobjectionstodepositiondesignations,counter-designations,
                         and rebuttaldesignationsaresetforth in paragraph 5 ofthisOrder.

         9-9-2019        Proposedjointjuryinstructions,proposedjointverdictfonn,and/or
                         proposed findingsoffactand conclusions of1aw m ustbe filed.

         9-11-2019       Proposed voirdire questionsm ustbe filed.


                  In orderto facilitate the accurate transcription ofthe trialproceeding,the parties
  shallprovidetheCourtReporter,Dawn Savino(W hitmarsh),at400N.M iamiAve-,Suite
  10-1,M iam i,Florida,33128,D aw n W hitmarsh@ nsd-uscourts.govwithacopyoremailof:
                                        -




         4'rhisdeadlinedoesnotpertaintoDaubert,summaryjudgment,andotherdispositive
  m otionsasa specific deadline has already been provided forthese m otions.
Case 1:18-cv-24359-JEM Document 19 Entered on FLSD Docket 11/20/2018 Page 6 of 8



  a)thewitnessandexhibitlists,b)adesignationofuniquepropernouns/nameswhichmaybe
  usedattrial,andc)alistofthenamesofallattorneyswhowillparticipateinthetrial,tobe
  reeeivednolaterthanTHREE (3)DAYS beforecalendareall.
         10. Ifthecaseissettled,thepartiesaredirectedtoinfonn theCourtpromptlyat(305)
  523-5590andtosubmitajointstipulationfordismissalsignedbya11partiestogetherwith an
  appropriateproposedOrderofDismissalpursuantto FederalRuleofCivilProcedure41(a)(l),
  which m ustbe filed with the Clerk oftheCourt. Such stipulation and ordermustbe filed
  withinFIFTEEN (15)DAYS ofnotificationofsettlementtotheCourtorwithinsuchtimeasthe
  Courtmay order. To beexcused from calendarcall,therequired stipulation and ordermustbe
  filedatleastTHREE (3)DAYS beforeCalendarCall.lnaddition,ifthepartiessettletheir
  dispute after C alendar C allhas taken place,they m ustnotify the Courtin w riting before
  4:00p-m.on theday ofCalendarCallsothattheCourtcan canceltherequestforajury
  pool. lfthe partiesfailto notify the Courtthatthey have so settled before the Courtrequests a
  jurypool,thepartiesshallbeliableforthecostsincurredinsummoningajury.
                 The partiesm ay stipulate to extend the tim e to answ erinterrogatories,produce
  documents,andanswerrequestsforadm issions. Thepartiesshallnotfilewith theCourtnotices
  orm otionsmem orializing any such stipulation unlessthestipulation interfereswith the tim eset
  forcom pleting discovery,hearing amotion,ortrial. Stipulationsthatwould so interferem ay be
  m adc only w ith the Court's approval.
         12.     In accordance w ith the deadline setforth above,the parties shallselecta m ediator
  certifiedunderLocalRule l6,2.(b),andscheduleatime,date,andplaceformediation.ltisnot
  necessary forthe partiesto file a m otion requesting the Courtto enteran order seheduling the
  m ediation forthisspecifictime,date,and place.lfthepartiescamlotagreeon am ediator,they
  shallnotify theClerk in writing assoon aspossibleandthe Clerk shalldesignatea certified
  m ediatoron a blind rotation basis. Counseland a11pro se litigants shallfam iliarize them selves
  w ith and adhereto allprovisions ofLocalRule 16.2. The parties shallcom plete m ediation in
  accordance w ith the deadline setforth above. The partiesshallnotify the Courtofthe results of
  themediation(settled,impasseoradjournedtocontinuediscussions)withinFIVE (5)DAYSof
  the conclusion ofthe m ediation.


                                                 -   6-
Case 1:18-cv-24359-JEM Document 19 Entered on FLSD Docket 11/20/2018 Page 7 of 8



                 Pursuantto28U.S.C,j636,a11discoverymotions,andal1motionsthatrelate
  directly to these motionssuch asmotionsforextension oftim e,motionsforreconsideration,
  m otionsforsanctions,and m otions form entalorphysicalexam inations are referred to the
  H onorable O tazo-lteyes,United StatesM agistrate Judge to take al1appropriate action. This
  Orderdoesnotreferany m otion which requestsa continuance orextension ofa deadline setby
  this Court. ltis the responsibility ofthe parties in this casc to indicate the nam e ofthe
  M agistrateJudgeon aIIm otionsand rclated papersreferred by thisorderin thecase
  numbercaption(CaseNo.18-24359-ClV-M ARTINEZ-OTAZO-% YES)andtocomply
  w ith the D iscovery Procedure forM agistrate Judge A licia M .O tazo-R eyes appended to this
  O rder as A ttachm cntA.
          14.   T he parties m ay,atany tim e,filc a m otion requesting a settlem entconference
  before M agistrate Judge Alicia M .O tazo-R eyes.The Courtencouragesthe partiesto consider
  a conûdentialsettlem entconference w ith M agistrate Judge Otazo-Reyes,especially ifthe parties
  believethereisam eaningfulchanceofreachingan am icableresolution oftheirdispute.
          15.   A ny private agreem ent,suggested orproposed scheduling eonferenee agreem ents
  between counsel,orpriorordersofthe courtattem pting to setdates contrary to thisorderare
  hereby STRICK EN and V O ID .
          IT IS FU RTH ER ORD ERED thatfailure to com ply w ith thisorany O rderofthis Court,
  the LocalRules,orany otherapplicable rule SHA LL resultin sanctionsor otherappropriate
  actions. Itisthe duty ofa11counseland pro se litigantsto enforce the tim etable setforth herein
  in orderto ensurean expeditiousresolution ofthiscause.
          DONE AN D ORDERED in ChambersatM iam i,Florida,this             19    day ofN ovember,
  2018.

                                                                     f

                                                      JO SE E. A RTIN E
                                                      UN ITED TA TES D IST CT JU D GE

  Copiesprovided to:
  M agistrate Judge Otazo-Reyes
  A 11CounselofRecord
Case 1:18-cv-24359-JEM Document 19 Entered on FLSD Docket 11/20/2018 Page 8 of 8
                             U N ITED STA TES DISTRIC T C O U R T
                             SOUTHERN DISTRICT OF FLORIDA

                               DISCO V ER Y PR O C ED UR E FO R
                      M A G ISTM TE JU D G E A LICIA M .O T AZO -RE YES


           The following discovery procedures apply to a11civil cases assigned to United States
  D istrictJudge Jose E.M artinez.

          If parties arc unable to resolve their discovery disputes w ithout Court intervention,
  M agistrate Judge A licia M .O tazo-Reyes w ill set the m atter for hearing without thc need for
  filing a m otion.

          The moving party mustseek reliefwithin fifteen (15)daysafterthe occurrence ofthe
  grounds for relief by contacting M agistrate Judge Otazo-Reyes' Cham bers and requesting a
  hearing.M agistrateJudgeOtazo-Reycs'telephonenumberis(305)523-5740andherChambers
  arelocated at30lN.M iam iAvenue,10thFloor, M iam i,Florida.

           Once a hearing dateisobtained,the movantshallprovide noticeto al1relevantpartiesby
   filing a N otice of H earing. The N otice of H earing shall brietly specify the substance of the
   discovery m atterto be heard and include a certification thatthe parties have complied with the
  pre-filingconferencerequiredbySouthernDistrictofFloridaLocalRule7.1(a)(3).
         No written discovery motions,including m otionsto compeland m otions forprotective
  order,shallbe filed unlessrequested by M agistrate Judge Otazo-Reyes. Itis the intentofthis
  procedure to m inim ize the necessity ofm otions.

         The Court expects all parties to act courteously and professionally in the resolution of
  their diseovery disputes and to eonfer in an attem pt to resolve the discovery issue prior to
  requesting the hearing. The C ourt m ay im pose sanctions,m onetary or otherwise,if the Court
  determinesdiscovery isbeing improperly soughtorisnotbeing provided in good faith.




                                           A ttachm entA
